


110 HR 6218 IH: To provide for loan guarantees for retrofitting

U.S. House of Representatives
2008-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6218
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2008
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for loan guarantees for retrofitting
		  high-performance green buildings.
	
	
		1.High-performance green
			 buildings retrofit loan guarantees
			(a)DefinitionsIn
			 this section:
				(1)CostThe
			 term cost has the meaning given the term cost of a loan
			 guarantee within the meaning of section 502(5)(C) of the Federal Credit
			 Reform Act of 1990 (2 U.S.C. 661a(5)(C)).
				(2)Guarantee
					(A)In
			 generalThe term guarantee has the meaning given
			 the term loan guarantee in section 502 of the Federal Credit
			 Reform Act of 1990 (2 U.S.C. 661a).
					(B)InclusionThe
			 term guarantee includes a loan guarantee commitment (as defined
			 in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a)).
					(3)ObligationThe
			 term obligation means the loan or other debt obligation that is
			 guaranteed under this section.
				(4)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(b)Eligible
			 purposesThe Secretary shall make loan guarantees under this
			 section for renovation projects that are eligible projects within the meaning
			 of section 1703 of the Energy Policy Act of 2005 and that will result in a
			 building achieving the United States Green Building Council Leadership in
			 Energy and Environmental Design certified level, or meeting a
			 comparable standard approved by the Secretary.
			(c)Terms and
			 conditions
				(1)In
			 GeneralThe Secretary shall make guarantees under this section
			 for projects on such terms and conditions as the Secretary determines, after
			 consultation with the Secretary of the Treasury, in accordance with this
			 section, including limitations on the amount of any loan guarantee to ensure
			 distribution to a variety of borrowers.
				(2)Specific
			 Appropriation or ContributionNo guarantee shall be made under
			 this section unless—
					(A)an appropriation
			 for the cost has been made; or
					(B)the Secretary has
			 received from the borrower a payment in full for the cost of the obligation and
			 deposited the payment into the Treasury.
					(3)LimitationNot
			 more than $100,000,000 in loans may be guaranteed under this section at any one
			 time.
				(4)AmountUnless
			 otherwise provided by law, a guarantee by the Secretary under this section
			 shall not exceed an amount equal to 80 percent of the project cost that is the
			 subject of the guarantee, as estimated at the time at which the guarantee is
			 issued.
				(5)RepaymentNo
			 guarantee shall be made under this section unless the Secretary determines that
			 there is reasonable prospect of repayment of the principal and interest on the
			 obligation by the borrower.
				(6)Interest
			 RateAn obligation shall bear interest at a rate that does not
			 exceed a level that the Secretary determines appropriate, taking into account
			 the prevailing rate of interest in the private sector for similar loans and
			 risks.
				(7)TermThe
			 term of an obligation shall require full repayment over a period not to exceed
			 the lesser of—
					(A)30 years;
			 or
					(B)90 percent of the
			 projected useful life of the building whose renovation is to be financed by the
			 obligation (as determined by the Secretary).
					(8)Defaults
					(A)Payment by
			 Secretary
						(i)In
			 generalIf a borrower defaults on the obligation (as defined in
			 regulations promulgated by the Secretary and specified in the guarantee
			 contract), the holder of the guarantee shall have the right to demand payment
			 of the unpaid amount from the Secretary.
						(ii)Payment
			 requiredWithin such period as may be specified in the guarantee
			 or related agreements, the Secretary shall pay to the holder of the guarantee
			 the unpaid interest on, and unpaid principal of the obligation as to which the
			 borrower has defaulted, unless the Secretary finds that there was no default by
			 the borrower in the payment of interest or principal or that the default has
			 been remedied.
						(iii)ForbearanceNothing
			 in this paragraph precludes any forbearance by the holder of the obligation for
			 the benefit of the borrower which may be agreed upon by the parties to the
			 obligation and approved by the Secretary.
						(B)Subrogation
						(i)In
			 generalIf the Secretary makes a payment under subparagraph (A),
			 the Secretary shall be subrogated to the rights of the recipient of the payment
			 as specified in the guarantee or related agreements including, where
			 appropriate, the authority (notwithstanding any other provision of law)
			 to—
							(I)complete,
			 maintain, operate, lease, or otherwise dispose of any property acquired
			 pursuant to such guarantee or related agreements; or
							(II)permit the
			 borrower, pursuant to an agreement with the Secretary, to continue to pursue
			 the purposes of the project if the Secretary determines this to be in the
			 public interest.
							(ii)Superiority of
			 rightsThe rights of the Secretary, with respect to any property
			 acquired pursuant to a guarantee or related agreements, shall be superior to
			 the rights of any other person with respect to the property.
						(iii)Terms and
			 conditionsA guarantee agreement shall include such detailed
			 terms and conditions as the Secretary determines appropriate to—
							(I)protect the
			 interests of the United States in the case of default; and
							(II)have available
			 all the patents and technology necessary for any person selected, including the
			 Secretary, to complete and operate the project.
							(C)Payment of
			 principal and interest by SecretaryWith respect to any
			 obligation guaranteed under this section, the Secretary may enter into a
			 contract to pay, and pay, holders of the obligation, for and on behalf of the
			 borrower, from funds appropriated for that purpose, the principal and interest
			 payments which become due and payable on the unpaid balance of the obligation
			 if the Secretary finds that—
						(i)(I)the borrower is unable
			 to meet the payments and is not in default;
							(II)it is in the public interest to permit
			 the borrower to continue to pursue the purposes of the project; and
							(III)the probable net benefit to the Federal
			 Government in paying the principal and interest will be greater than that which
			 would result in the event of a default;
							(ii)the
			 amount of the payment that the Secretary is authorized to pay shall be no
			 greater than the amount of principal and interest that the borrower is
			 obligated to pay under the agreement being guaranteed; and
						(iii)the borrower
			 agrees to reimburse the Secretary for the payment (including interest) on terms
			 and conditions that are satisfactory to the Secretary.
						(D)Action by
			 attorney general
						(i)NotificationIf
			 the borrower defaults on an obligation, the Secretary shall notify the Attorney
			 General of the default.
						(ii)RecoveryOn
			 notification, the Attorney General shall take such action as is appropriate to
			 recover the unpaid principal and interest due from—
							(I)such assets of the
			 defaulting borrower as are associated with the obligation; or
							(II)any other
			 security pledged to secure the obligation.
							(9)Fees
					(A)In
			 generalThe Secretary shall charge and collect fees for
			 guarantees in amounts the Secretary determines are sufficient to cover
			 applicable administrative expenses.
					(B)AvailabilityFees
			 collected under this paragraph shall—
						(i)be
			 deposited by the Secretary into the Treasury; and
						(ii)remain available
			 until expended, subject to such other conditions as are contained in annual
			 appropriations Acts.
						(10)Records;
			 Audits
					(A)In
			 generalA recipient of a guarantee shall keep such records and
			 other pertinent documents as the Secretary shall prescribe by regulation,
			 including such records as the Secretary may require to facilitate an effective
			 audit.
					(B)AccessThe
			 Secretary and the Comptroller General of the United States, or their duly
			 authorized representatives, shall have access, for the purpose of audit, to the
			 records and other pertinent documents.
					(11)Full Faith and
			 CreditThe full faith and credit of the United States is pledged
			 to the payment of all guarantees issued under this section with respect to
			 principal and interest.
				
